



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Jacques v. Muir,









2021 BCCA 38




Date: 20210121

Docket: CA47034

Between:

Chang Jacques

Appellant

(Plaintiff)

And

Jennifer Muir

Respondent

(Defendant)

Corrected
Judgment: The second page of the judgment
was corrected on January 29, 2021.




Before:



The Honourable Chief Justice Bauman

The Honourable Mr. Justice Fitch

The Honourable Madam Justice Griffin




On appeal from:  An
order of the Supreme Court of British Columbia, dated
August 27, 2020 (
Jacques v. Muir
, 2020 BCSC 1258,
New Westminster Docket S195852).

Oral Reasons for Judgment




The Appellant, appearing in person

(via videoconference):



C. Jacques





Counsel for the Respondent

(via videoconference):



J.C. Doyle





Place and Date of Hearing:



Vancouver, British Columbia

January 21, 2021





Place and Date of Judgment:



Vancouver, British
  Columbia

January 21, 2021








Summary:

Appeal from an order denying
the appellants request to file process in the Supreme Court and prohibiting
the appellant from filing documents connected with the proceedings. Held:
appeal dismissed. The appellant failed to identify a reviewable error.

[1]

BAUMAN C.J.B.C.
: The appellant appeals from an order by a Supreme
Court judge denying her leave to file process in that court, essentially
re-litigating matters judicially considered and disposed of. The order further
prohibits the filing of any document in the registry of this Court that is in
any way connected with the subject matter of this proceeding.

[2]

The background of the matter is fully set out in the reasons of the
Supreme Court judge indexed as 2020 BCSC 1258.

[3]

I conclude that the appellant has not identified any reviewable error in
the order made below and I would dismiss the appeal with costs to the
respondent. I would dispense with the appellants approval of the order
dismissing this appeal.

[4]

FITCH J.A.
: I agree.

[5]

GRIFFIN J.A.
: I agree.

[6]

BAUMAN C.J.B.C.
: The appeal is dismissed.

The
Honourable Chief Justice Bauman


